Title: From Benjamin Franklin to Jacques-Donatien Le Ray de Chaumont, 2 May 1784
From: Franklin, Benjamin
To: Chaumont, Jacques-Donatien Le Ray de



In May, 1784, after a truce of two years’ duration, Franklin and his friend and landlord, Le Ray de Chaumont, finally agreed on what

was owed to whom. Franklin had tried unsuccessfully to settle their accounts in the spring and summer of 1782, on order of Congress. After Chaumont refused to abide by the ruling of their mutually chosen arbitrator, Ferdinand Grand, and after Franklin (as he explains here) thought better of prolonging the dispute by submitting the accounts to a second arbitrator, the diplomat let matters stand as they were: at an impasse.
Chaumont, meanwhile, continued to press a claim against Congress through his agent in America, Jean Holker, for seventy thousand livres’ worth of woolens and medicines he had shipped to the Continental Army in 1780 and 1781. He had credited himself with that amount in the account he submitted to Franklin, to the American’s surprise. Franklin told Ferdinand Grand during the audit that he knew nothing about that transaction, having never received any orders regarding it.
What spurred the recommencement of negotiations in May, 1784, was the arrival of two letters from Philadelphia: one addressed to Thomas Barclay, the congressional auditor of European accounts, and the other to Chaumont. Both contained information about the merchant’s claim and Congress’ intention of honoring it. Comptroller of the Treasury James Milligan, after meeting with Jean Holker, had written to Robert Morris on February 4 to explain the history of Chaumont’s invoices and inform the superintendent that Chaumont’s account with Congress could not be settled until the Treasury had in hand an authenticated copy of the merchant’s settled account in Europe. Morris forwarded a copy of this letter to Barclay on February 7, instructing him to send Chaumont’s settled account “immediately.” Holker sent Chaumont a copy of the comptroller’s letter on February 9. Under cover of a long letter detailing his efforts to obtain payment, he also enclosed copies of his recent correspondence with Robert Morris and his statement of what Chaumont was owed by the United States. He stressed that Chaumont’s European accounts had to be settled before Congress would act. Chaumont gave all these

enclosures to Franklin, who kept them, endorsing the set, “Papers from Mr Holker relating to the Debt due to M. Chaumont in America.”
Having received proof that Chaumont’s outlay of woolens and medicines was deemed legitimate by Congress, and cognizant that his landlord had been unable to emerge from the bankruptcy into which he had fallen in 1781, Franklin recommenced negotiations in the spring of 1784 with an attitude both shrewd and benevolent. The letter published here is the first evidence of the two men’s conversations. Their final agreement was signed on May 28, below.



Dear Sir,
Passy, May 2. 1784

I am sorry to learn from you that Mr Grand declines acting as an Arbitrator in our Affair, because if it must be settled by others than our selves, it is best it should be done by our common Friends.— I have always been ready to submit the Matters in Dispute between us to his Decision with that of M. Dangirard, but knowing that you must be found much in Debt, that it would embarras you to make Payment, and conceiving it was the difficult Situation alone of your Affairs that induc’d you to make certain Objections to my Accounts, and Demands in yours which did not appear to me just, I forbore in Friendship to press the Examination of those Points and a Determination upon them, believing that as soon as your Affairs should be arranged, it would not be difficult for us to adjust our Accounts ourselves, without the help of any Arbitrator. And now I would

propose to you that we should try that Experiment. If we agree and make a Settlement, so that the State of our Accounts may appear clear to my Constituents, I shall make no Difficulty of advancing the Sum you require, tho’ it should augment your Debt here, as you can easily make an equal Diminution of your Demand in America. With great Regard, I have the honour to be Dear Sir, &c

Letter from Mr Franklin to M. de Chaumont May 2. 1784— No 8


